



COURT OF APPEAL FOR ONTARIO

CITATION: Cooper v. Book, 2020 ONCA 683

DATE: 20201026

DOCKET: C67597

Huscroft, Nordheimer and
    Harvison Young JJ.A.

BETWEEN

Charles F. Cooper

Plaintiff (Appellant)

and

Ira Edward Book

Defendant (Respondent)

W. Gerald Punnett, for the appellant

Michael Zalev and Rhea Kamin, for the
    respondent

Heard and released orally by
    videoconference: October 23, 2020

On appeal from the order of Justice Michael
    R. Gibson of the Superior Court of Justice, dated September 17, 2019.

REASONS FOR DECISION


[1]

The appellant has not complied with two
    last-chance orders dated May 14 and August 6, 2019, concerning disclosure
    obligations and payment of outstanding costs. The August order included consent
    to dismissal of the appellants action with costs if he did not comply with
    that order.

[2]

There is no dispute that the appellant has not
    complied. Nor does the appellant identify any errors that would allow this
    court to intervene: see
Starland Contracting Inc. v. 1581518 Ontario Ltd.
,
2009 CanLII 30449 (ON SCDC).

[3]

The appeal is dismissed. The respondent is
    entitled to costs in the agreed amount of $6,000 all inclusive, payable
    forthwith.

Grant Huscroft
    J.A.

I.V.B.
    Nordheimer J.A.

A. Harvison
    Young J.A.


